People v Jones (2015 NY Slip Op 05658)





People v Jones


2015 NY Slip Op 05658


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-00566

[*1]People of State of New York, respondent,
vRamel Jones, appellant.


David B. Weisfuse, White Plains, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Hae Jin Liu and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Westchester County (Capeci, J.), entered December 19, 2013, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Initially, we note that the defendant raised no objection at a hearing held pursuant to the Sex Offender Registration Act (Correction Law art 6-C) to the 15 points assessed against him under risk factor 11 ("Drug or Alcohol Abuse"). Thus, his contention that he should not have been assessed points in this category is unpreserved for appellate review (see People v DeDona, 102 AD3d 58, 63; People v Campbell, 98 AD3d 5; People v Velardo, 80 AD3d 682). In any event, this contention is without merit since the case summary states that the defendant "admitted to probation . . . that he had a substance abuse problem . . . and [that he used] marijuana on a daily basis." Accordingly, the defendant was properly assessed points under that risk factor (see People v Merkley, 125 AD3d 1479; People v Guitard, 57 AD3d 751; see also People v Palmer, 20 NY3d 373, 378).
There was clear and convincing proof presented at the hearing of the facts necessary to sustain the assessment of the 110 points recommended by the Board of Examiners of Sex Offenders, and the designation of the defendant as a level three sex offender (see People v Grubbs, 107 AD3d 771; People v Lacewell, 103 AD3d 784).
The defendant's remaining contentions either are without merit or have been rendered academic in light of our determination.
SKELOS, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court